          Case: 4:20-cv-00180-RP Doc #: 13 Filed: 12/14/20 1 of 2 PageID #: 33




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION


ANDREW JAMISON                                                                           PLAINTIFF

V.                                                        CIVIL ACTION NO. 4:20-CV-00180-RP

CMCF MEDICAL DEPARTMENT,
CENTRAL MISSISSIPPI CORRECTIONAL FACILITY,
RON KING, BURL CAIN, and MILLER                                                      DEFENDANTS

                       ORDER DIRECTING CLERK TO OPEN A
                HABEAS CORPUS CASE WITH THE PRESENT COMPLAINT

       This matter comes before the Court on the pro se complaint of Andrew Jamison, who

challenges the conditions of his confinement under 42 U.S.C. § 1983. In his complaint, Jamison

alleges a number of civil rights violations related to his status as a prisoner, as well as an

allegation that his Post-Release Supervision has been unlawfully revoked. As relief, Jamison

seeks early release from custody and monetary damages against various defendants. Because

this case contains elements of both a prisoner civil rights suit under 42 U.S.C. § 1983 and a

habeas corpus proceeding under 28 U.S.C. § 2254, the court will permit it to proceed—as

separate suits—in both ways. Plaintiff’s claim regarding the alleged unlawfully revoked Post-

Release Supervision is, therefore, DISMISSED without prejudice from the instant cause

number, and such claim shall be addressed only in the newly-opened habeas proceeding as

directed below.

       As such, the Clerk of Court is DIRECTED to open a separate case under 28 U.S.C. §

2254 on the court’s docket using the complaint in the instant case. The Clerk of Court is

additionally DIRECTED to send the plaintiff a paper form for initiating a petition under Section

2254, as well as a form for proceeding in forma pauperis in the new case. The Plaintiff must
           Case: 4:20-cv-00180-RP Doc #: 13 Filed: 12/14/20 2 of 2 PageID #: 34




return a completed copy of the forms within thirty (30) days from the date of this Order.1

Plaintiff’s failure to do so may result in the dismissal of the separate habeas action.

         SO ORDERED, this the 14th day of December, 2020.
                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE




1
Plaintiff’s habeas petition, if returned, will be deemed “filed” as of the date that it is given to prison officials for
mailing.

                                                           2
